Title: Benjamin Vaughan to Thomas Jefferson, 21–22 April 1819
From: Vaughan, Benjamin
To: Jefferson, Thomas


          
            
               Dear sir,
              
                
                  
                  {
                  Philadelphia, April 21, 1819.
                  
                
                  
                    Bordentown, N.J. April 22.
                  
                
            
            I have taken the liberty to send you, through Mr J. Q. Adams, a tin box containing Dr Physick’s prescription for the cutaneous application, as mentioned in my letter. The particulars of the recipe will follow.
            Genl Van Damme (I hope I spell his name correctly) tells Mr Levett Harris, whom you know, that he has received his passport to return to France; that France is tranquil; that the peers proving averse to the change of the law of elections, it remained in force; that the king would soon go through his unction at Rheims; & that an amnesty was expected, though it was not certain whether Genl De Gruchy would in the first instance be included in it.
            By a declaration of the President of the Bank at Paris, it appears that some postponement had been given to the instalments due to foreign powers, by consent; & that the discounts had been of late freely made, having gone in one week to the amount of 60 millions of livres. The tenor of the piece is that of confidence; & that the “ransom” is now considered as settled & over.—I speak this from memory.
            With respect to the discoloring of plaster of Paris, I believe we may pronounce it as unknown; if we judge from casts; whether made from the gypsum of Montmartre or Nova Scotia. The article which becomes discolored, is stucco, or plaster mixed with mortar; & therefore it is important to examine how far the mortar may contain iron, when designed for stucco.
            Not having heard farther respecting your house, I trust that the fire only affected the offices.
            I beg to present my particular respects to Mrs Randolph & the young ladies. I have the honor to be,
            Dear sir,
            
              Your respectful & faithful humble sert
               Benjn Vaughan
            
          
          
            I purpose leaving this place to day, to move homeward; having desired the turnip seed to be inclosed to you, as requested.
          
        